In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                       No. 09-039V
                                   (Not to be published)


*************************
                           *
AMY CRUTCHFIELD,           *
                           *
               Petitioner, *
                           *                                Filed: May 4, 2016
          v.               *
                           *                                Autism; Decision on Attorneys’
SECRETARY OF HEALTH AND    *                                Fees and Costs
HUMAN SERVICES             *
                           *
               Respondent. *
                           *
*************************



John F. McHugh, New York, NY, for Petitioner.
Michael Milmoe, U.S. Department of Justice, Washington, DC, for Respondent.


                      DECISION (ATTORNEYS’ FEES AND COSTS)

HASTINGS, Special Master

        In this case under the National Vaccine Injury Compensation Program,1 I issued a
Decision on April 7, 2014. Petitioners filed an Application for Attorneys’ Fees and Costs on
March 5, 2016, followed by an Amended Application on May 2, 2016. That Amended
Application requests a total award of $208,094.05, representing attorneys’ fees and costs of
$195,000, plus $13,094.05 of costs expended by Petitioner. Respondent filed a Response to
Petitioner’s Amended Application on May 2, 2016, indicating that Respondent does not object to
the overall amount requested.
        I find that this Petition was filed and pursued in good faith and with a reasonable basis.
Thus, an award for fees and costs is appropriate at this time, pursuant to 42 U.S.C. § 300aa-15(b)
and (e)(1). I have examined both the original Application for Attorneys’ Fees and Costs, and the

1
  The applicable statutory provisions defining the program are found at 42 U.S.C. § 300aa-10
et seq. (2012).
Amended Application. Based on that review, I conclude that the overall amounts proposed in
the Amended Application seem reasonable and appropriate. Accordingly, I hereby award the
following attorneys’ fees and costs pursuant to 42 U.S.C. § 300aa-15(b) and (e)(1):
       •      a lump sum of $195,000.00, in the form of a check payable jointly to Petitioner
              and Petitioner’s counsel, John F. McHugh, on account of services performed and
              expenses incurred by counsel’s law firm.
       •      a lump sum of $13,094.05, in the form of a check payable to Petitioner,
              which represents Petitioner’s own litigation expenses in this case.
       In the absence of a timely-filed motion for review filed pursuant to Appendix B of the
Rules of the U.S. Court of Federal Claims, the clerk of the court shall enter judgment in
accordance herewith.2

IT IS SO ORDERED
                                                               /s/ George L. Hastings, Jr.
                                                                   George L. Hastings, Jr.
                                                                   Special Master




2
 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by filing a joint
notice renouncing the right to seek review.